 Case 5:19-cv-01546-JGB-SHK Document 81-14 Filed 03/24/20 Page 1 of 6 Page ID #:894




 1 Timothy P. Fox (CA Bar 157750)
   tfox@creeclaworg
 2 Elizabeth Jordan*
   ejordan@creeclaworg
 3
   CIVIL RIGHTS EDUCATION AND
 4 ENFORCEMENT CENTER
   1245 E. Colfax Avenue, Suite 400
 5 Denver, CO 80218
   Tel: (303) 757-7901
 6 Fax: (303) 872-9072

 7    Lisa Graybill*
      lisa.graybill@spkenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidsongsplcenterorg                Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10
     CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15
                         UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17                        EASTERN DIVISION — RIVERSIDE
18
      FAOUR ABDALLAH FRAIHAT, et al.,             Case No.: 19-cv-01546-JGB(SHKx)
19
                         Plaintiffs,
20                 v.                             Declaration of Andrew Lorenzen-
                                                  Strait in Support of Motion for
21                                                Preliminary Injunction and Class
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,                         Certification

23                       Defendants.              Date: March 24, 2020
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 81-14 Filed 03/24/20 Page 2 of 6 Page ID #:895




 1                                              Mark Mermelstein (CA Bar 208005)
                                                mmermelstein@orrick.com
 2 William F. Alderman (CA Bar 47381)           ORRICK, HERRINGTON &
   walderman@orrick.corn                        SUTCLIFFE LLP
 3 Jake Routhier (CA Bar 324452)                777 South Figueroa Street
   jrouthier@orrick.corn                        Suite 3200
 4 ORRICK, HERRINGTON &                         Los Angeles, CA 90017
 5 SUTCLIFFE LLP                                Tel: (213) 629-2020
   405 Howard Street                            Fax: (213) 612-2499
 6 San Francisco, CA 94105
   Tel: (415) 773-5700                          Leigh Coutoumanos**
 7 Fax: (415) 773-5759                          lcoutoumanos@willkie.com
                                                WILLKIE FARR &
 8 Michael W. Johnson**                         GALLAGHER LLP
    mjohnsonl@willkie.com                       1875 K Street NW, Suite 100
 9 Dania Bardavid**                             Washington, DC 20006
   dbardavid@willkie.com                        Tel: (202) 303-1000
10 Jessica Blanton**                            Fax: (202) 303-2000
11 jblanton@willkie.corn
    Joseph Bretschneider**                     Shalini Goel Agarwal
12 jbretschneider@willkie.corn                 (CA Bar 254540
   WILLKIE FARR &                              shalini.agarwal s lcenter.org
13 GALLAGHER LLP                               SOUTHERN PO RTY LAW
   787 Seventh Avenue                          CENTER
14 New York, NY 10019                          106 East College Avenue
   Tel: (212) 728-8000                         Suite 1010
15 Fax: (212) 728-8111                         Tallahassee, FL 32301
                                               Tel: (850) 521-3024
16 Maia Fleischman*                            Fax: (850) 521-3001
   maia.fleischman@splcenter.org
17 SOUTHERN POVERTY LAW                        Maria del Pilar Gonzalez Morales
18 CENTER                                      (CA Bar 308550)
   2 South Biscayne Boulevard                  pgonzalez@creeclaw.org
19 Suite 3750                                  CIVIL RIGHTS EDUCATION
   Miami, FL 33131                             AND ENFORCEMENT CENTER
20 Tel: (786) 347-2056                         1825 N. Vermont Avenue, #27916
   Fax: (786) 237-2949                         Los Angeles, CA 90027
21                                             Tel: (805) 813-8896
   Christina Brandt-Young*                     Fax: (303) 872-9072
22 cbrandt-young@dralegaLorg
   DISABILITY RIGHTS
23 ADVOCATES
24 655 Third Avenue, 14th Floor
   New York, NY 10017
25 Tel: (212) 644-8644
   Fax: (212) 644-8636
26
27 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
28 **Pro Hac Vice Application Forthcoming
Case 5:19-cv-01546-JGB-SHK Document 81-14 Filed 03/24/20 Page 3 of 6 Page ID #:896


DocuSign Envelope ID: FFEA0937-3A53-428C-A50E-5A16FF6321368




                                  DECLARATION OF ANDREW LORENZEN-STRAIT

             I, Andrew Lorenzen-Strait, hereby declare:

                 1. I am currently the Executive Director for Health and Wellness at Lutheran Social
                    Services of the National Capital Area where I oversee migrant support services, including
                    programming in behavioral health. Prior to that, from May 2019 to January 2020, I
                    served as the Director of Children and Family Services at Lutheran Immigration and
                    Refugee Services.

                 2. From 2008 to May 2019, I served in various roles at U.S. Immigration and Customs
                    Enforcement ("ICE"). Most recently, I was the Deputy Assistant Director for Custody
                    Programs in ICE, Office of Enforcement and Removal Operations ("ERO"). I served in
                    this capacity for over six years, from April 2013 to May 2019, under both Democratic
                    and Republican White House administrations. As Deputy Assistant Director, I oversaw
                    health and welfare programs and services in immigration detention, including innovative
                    programs to serve vulnerable populations. Among my relevant responsibilities included
                    overseeing field level enforcement decisions in cases involving parents and primary
                    caretakers, and monitoring compliance with ERO processes and standards. I also served
                    in other capacities within ICE for over five years prior to that leadership position.
                    Attached as Exhibit A is a copy of my curriculum vitae.

                 3. I submit this declaration to explain how ICE has exercised and still exercises discretion
                    for purposes of releasing both individuals with serious medical conditions and individuals
                    who are vulnerable to medical harm. Exercising prosecutorial discretion over detention
                    was not only common, it was and continues to be an integral aspect of ICE's enforcement
                    practices.

                4. During my time at ICE, the agency's policy and practice was to limit the detention of
                   noncitizens with special vulnerabilities.' This group includes individuals who are known
                   to be suffering from serious physical or mental illness, who have disabilities, who are




            I See, e.g., U.S. Immigration and Customs Enforcement, "Detention Reform," (last updated July
            24, 2018), https://www.ice.gov/detention-reform#tabl (referencing use of risk classification
            assessment tools that "require[] ICE officers to determine whether there is any special
            vulnerability that may impact custody and classification determinations"); ICE Enforcement and
            Removal Operations, "Directive 11071.1: Assessment and Accommodations for Detainees with
            Disabilities" (Dec. 15, 2016), at 9 (providing for release as an option for detainees with
            disabilities); Doris Meissner, "Exercising Prosecutorial Discretion," Immigration and
            Naturalization Services (Nov. 17, 2000), at 11 (citing "aliens with a serious health concern" as a
            trigger for the favorable exercise of discretion); see also Franco-Gonzalez v. Holder, 767 F.
            Supp. 2d 1034, 1061 (CD. Cal. 2010) (providing for release of individuals with severe mental
            illnesses unless government could show that ongoing detention is justified).




                                                              1
Case 5:19-cv-01546-JGB-SHK Document 81-14 Filed 03/24/20 Page 4 of 6 Page ID #:897


[JoonSign Envelope ID: FFEA0937-3A53-428C-A50E-5A16FF6321368




                      elderly, pregnant, or nursing, who demonstrate that they are primary caretakers, who are
                      LGBTI, or whose detention was not in the public interest.2

                 5. ICE exercises its release authority frequently for detainees with serious medical
                    conditions. For instance, pregnant women never give birth in ICE custody because it is
                    common for ICE to release them beforehand.

                 6. When I was at ICE, some of the medical conditions that constitute serious physical illness
                    included any terminal illness, any condition that required imminent care to prevent
                    deterioration, and any condition that precluded the individual from being housed, such as
                    cancer requiring chemotherapy or leukemia.

                 7. In addition, under ICE policies, individuals who did not yet have a serious physical
                    illness, but were vulnerable to medical harm were considered for release. When deciding
                    whether to release medically-vulnerable detainees from custody, ICE's determinations
                    considered whether they have any physical or mental condition would make them more
                    susceptible to medical harm while in ICE custody. This could include individuals who
                    were very old, toward the end of their life.

                 8. Under this rubric, ICE would have considered individuals at high risk of suffering
                    complications and/or death if they were to contract a highly infectious and incurable
                    disease such as COVID-19 to be detainees with special vulnerabilities, eligible for release
                    from detention. When confronted with an infection disease, ICE would have consulted
                    guidelines from the Center for Disease Control and other medical experts to identify
                    individuals who are at high risk and should be considered for release.

                 9. Upon learning that a detainee had a special vulnerability, ICE was required to monitor the
                    detainee's case and consider options as soon as practicable, including transfer to another
                    detention facility with appropriate medical capabilities, or to an off-site treatment facility,
                    or release where appropriate medical care was not available in custody.

                 10. ICE's policy and practice of releasing individuals with special vulnerabilities from
                     immigration detention was authorized under a range of statutory and regulatory
                     provisions, including INA §§ 212(d)(5), 235(b), 236, 241, and 8 C.F.R. §§ 1.1(q), 212.5,
                     235.3, 236.2(b).

                11. Even individuals held under mandatory detention, pursuant to the Immigration and
                    Nationality Act ("INA") § 236(c), were released pursuant to ICE's guidelines and
                    policies, particularly where the nature of their illness could impose substantial health care

            2Jeh Charles Johnson, "Policies for the Apprehension, Detention and Removal of
            Undocumented Immigrants," U.S. Department of Homeland Security (Nov. 20, 2014), available
            at
            https://www.dhs.gov/sites/default/files/publications/14 1120 memo prosecutorial discretion.pd
              at 5.




                                                               2
Case 5:19-cv-01546-JGB-SHK Document 81-14 Filed 03/24/20 Page 5 of 6 Page ID #:898


DocuSign Envelope ID: FFEA0937-3A53-428C-A50E-5A16FF632668




                     costs or the humanitarian equities mitigating against detention were particularly
                     compelling.

                 12. ICE's policy and practice regarding individuals with special vulnerabilities was reflected
                     in a memorandum from Jeh C. Johnson, Secretary of the Department of Homeland
                     Security, in 2014 ("Johnson memo").3 ICE has also issued other guidance for exercising
                     prosecutorial discretion in detention decisions, including a memorandum issued by John
                     P. Tones, Director of ICE, in 2006 regarding ICE's exercise of discretion in cases of
                     extreme or severe medical concern ("Tones memo"),4 and a memorandum from John
                     Morton, Director of ICE, in 2011 ("Morton memo") regarding the exercise of
                     prosecutorial discretion in ICE's enforcement priorities, including detention.5 The
                     Johnson memo is attached as Exhibit B, the Torres memo is attached as Exhibit C, and
                     the Morton memo is attached as Exhibit D.

                13. Although the Johnson, Tones and Morton memoranda have been rescinded by the current
                    administration, the statutory and regulatory bases for the use of prosecutorial discretion in
                    ICE's custodial determinations remains unchanged.

                14. In fact, as stated above, ICE's enforcement priorities have always been shaped by the
                    necessary use of prosecutorial discretion with respect to immigration detention.
                15. Moreover, ICE has a range of highly effective tools at its disposal to ensure that
                    individuals report for court hearings and other appointments, including conditions of
                    supervision. For example, ICE's conditional supervision program, called ISAP (Intensive
                    Supervision Appearance Program), relies on the use of electronic ankle monitors,
                    biometric voice recognition software, unannounced home visits, employer verification,
                    and in-person reporting to supervise participants. A government-contracted evaluation of
                    this program reported a 99% attendance rate at all immigration court hearings and a 95%
                    attendance rate at final hearings.6




           3 See id.
           4 John P. Tones, "Discretion in Cases of Extreme or Severe Medical Concern," U.S.
           Immigration & Customs Enforcement (Dec. 11, 2006), available at
           httns://www.ice.gov/doclib/foia/dro policy memos/discretionincasesofextremeorseveremedicalc
           oncerndec112006.pdf
           5 John Morton, "Exercising Prosecutorial Discretion Consistent with the Civil Immigration
           Enforcement Priorities of the Agency for the Apprehension, Detention, and Removal of Aliens,"
           U.S. Immigration and Customs Enforcement (June 17, 2011), available at
           https://vvww.ice.gov/doclib/secure-communitiesrndf/prosecutorial-discretion-memo.pdf.
           6 U.S. Gov't Accountability Office, GAO-15-26, Alternatives to Detention: Improved Data
           Collection and Analyses Needed to Better Assess Program Effectiveness 10-11 (Nov. 201.4),
           available at https://www.gao.gov/assets/670/666911.pdf.




                                                               3
Case 5:19-cv-01546-JGB-SHK Document 81-14 Filed 03/24/20 Page 6 of 6 Page ID #:899


DocuSign Envelope ID: FFEA0937-3A53-428C-A50E-5A16FF632668




                   16. The COVID-19 virus represents an unprecedented risk to detainee health and safety that
                       should prompt officials to examine the custodial status of all those most at risk. Such an
                       examination would result in their immediate release.


            I, Andrew Lorenzen-Strait, swear under the penalty of perjury pursuant to 28 U.S.C. § 1746, that
            the foregoing declaration is true and correct to the best of my knowledge and belief.

                Executed on this 23rd day in March, 2020 at Davidsonville, Maryland.
            [     DocuSigned by:

                 huoinw teruvipt,--Strait
                  EB8EA50B1F4048A...

            Andrew Lorenzen-Strait




                                                               4
